DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 3, 5-7, 9-11, 13, 15-17 and 19-20 are currently pending in the present application. Claims 1, 3, 5, 11, 13 and 15 are currently amended; claims 2, 4, 8, 12, 14 and 18 are canceled; and claims 6-7, 9-10, 16-17 and 19-20 are original. The amendment dated June 16, 2022 has been entered into the record.
Claims 1 and 11 were previously objected to for informalities. The objections are now withdrawn as the applicant has amended the claims.

Response to Arguments
Applicant argues that Qiu, Hai, Hirayama, Zhang and Shen fail to disclose the technical features "“a direction of a transmission axis of the first polarizer is parallel to a direction of a transmission axis of the second polarizer’ and “a first antireflection layer is disposed on the lateral side of the fourth substrate close to the second liquid crystal layer, and the first antireflection layer is made of polyimide polymer or polyimide derivatives” as recited in amended independent claim 1 of the present application. A person of ordinary in the art may not achieve the effects of reducing the reflection of ambient light and enhancing the display effect as the present application” (Remarks, Pages 7-11).
Applicant's arguments with respect to at least claim 1 have been fully considered, but are not persuasive by the following reasons: 
In a liquid crystal display device, polarizers are generally used to pass or block the light from a backlight unit through the direction of a transmission axis of on polarizers. In this case, Qui discloses a liquid crystal display device (Figure 7), comprising: a first liquid crystal cell (300) and a second liquid crystal cell (400), and a first polarizer (25) and a second polarizer (64). Qui does not necessarily disclose the directions of a transmission axis thereon. However, Zhang teaches a display device (Figure 4) comprising: a first liquid crystal cell (100) and a second liquid crystal cell (200), and a first polarizer (106) and a second polarizer (205), in which a direction of a transmission axis of the first polarizer is parallel to a direction of a transmission axis of the second polarizer (Paragraph [0029]), so as to turn on the first liquid crystal cell and/or the second liquid crystal cell (Paragraphs [0028]-[0029]). 
An antireflection layer in a liquid crystal device is generally used to reduce the reflected light from a liquid crystal device. Hai teaches forming an antireflective layer on a front polarizer, as the reflected light formed on the antireflective layer and the reflected light formed on the first polarizer can be canceled by the interference of light, thereby reducing the reflected light of the liquid crystal display device. 
Accordingly, one of ordinary skill in the art would have been motivated to consider a direction of a transmission axis of the first polarizer and the second polarizer of Qui to turn on a liquid crystal cell as taught by Zhang, while increasing the contrast of the liquid crystal display device by having an antireflection layer on a front polarizer (i.e., the first antireflection layer of Qui) as taught by Hai. The new ground of rejection set forth below further recites Baby et al. (US 2021/0178730, hereinafter “Baby”), where Baby teaches materials suitable for an anti-reflection layer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, 9, 11, 13, 15-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu (CN 111123562), of record, in view of Zhang (US 2018/0314075), of record, and in further view of Hai (US 2018/0210286), of record, and Baby et al. (US 2021/0178730, hereinafter “Baby”).
Regarding claim 1, Qiu discloses a display screen (Figure 7; Page 4 “a liquid crystal display device”), comprising:
a first liquid crystal cell (300; Page 5 “a first liquid crystal cell 300”), wherein the first liquid crystal cell is used to display an image (Page 5 “300 is used to realize screen display”; see also color filter layer 41 disposed in 300);
a second liquid crystal cell (400; Page 5 “a second liquid crystal cell 400”) disposed on a light emitting side of the first liquid crystal cell (Page 10 “The backlight module 200 is provided in the first A liquid crystal cell 300 is away from the side of the second liquid crystal cell 400”); wherein the second liquid crystal cell is used to achieve a touch control function (see Figure 7 where touch electrode 62 is provided for 400; Page 7 “the touch electrode 62 is used to implement a touch control function”);
a first polarizer (25; Page 5 “Polarizer 25”) disposed on one lateral side of the first liquid crystal cell away from the second liquid crystal cell (Figure 7); and
a second polarizer (64; Page 6 “the fourth polarizer 64”) disposed one lateral side of the second liquid crystal cell away from the first liquid crystal cell (see Figure 7),
wherein the second liquid crystal cell comprises:
a third substrate (50; Page 5 “a third substrate 50”), wherein the third substrate is disposed close to the first liquid crystal cell (Figure 7);
a fourth substrate (60; Page 5 “a fourth substrate 60”), wherein the fourth substrate is disposed opposite the third substrate (Figure 7); and
a second liquid crystal layer (32; Page 5 “The second liquid crystal layer 32”) disposed between the third substrate and the fourth substrate; wherein a touch electrode (62; Page 6 “a touch electrode 62”) is disposed on one lateral side of the fourth substrate close to the second liquid crystal layer or one lateral side of the third substrate close to the second liquid crystal layer (Figure 7).

             
    PNG
    media_image1.png
    620
    571
    media_image1.png
    Greyscale


Qiu does not disclose a direction of a transmission axis of the first polarizer is parallel to a direction of a transmission axis of the second polarizer.
However, Zhang teaches a display device (Figure 4; Paragraph [0027]) comprising: a first liquid crystal cell (100) and a second liquid crystal cell (200); and a first polarizer (106) and a second polarizer (205), in which a direction of a transmission axis of the first polarizer is parallel to a direction of a transmission axis of the second polarizer (Paragraph [0029] “The light transmission axis directions of the first polarizing sheet 106 and the second polarizing sheet 205 are set to be the same direction”).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the display screen as disclosed by Qiu with the teachings of Zhang, wherein a direction of a transmission axis of the first polarizer is parallel to a direction of a transmission axis of the second polarizer, for the purpose of turning on the first and second liquid crystal cells (Zhang: Paragraphs [0028]-[0029]).
Qiu further fails to disclose a first antireflection layer is disposed on the lateral side of the fourth substrate away from the second liquid crystal layer, the first antireflection layer is made of polyimide polymer or polyimide derivatives.
However, Hai teaches a liquid crystal display panel (Figure 2; Paragraph [0036]), in which  an antireflective film (21) is disposed on a lateral side of a substrate (23) away from a liquid crystal layer (24) where the substrate is provided on the light exiting surface (Paragraph [0036]), and Baby further teaches materials suitable for use in an anti-reflection layer include polyimides (Paragraph [0113]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the display screen as disclosed by Qiu with the teachings of Hai, wherein a first antireflection layer is disposed on the lateral side of the fourth substrate away from the second liquid crystal layer, for the purpose of increasing the contrast of the liquid crystal display panel and improving the display quality of the image (Hai: Paragraph [0028]), and it would have been also obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first antireflection layer as disclosed by Hai to have the antireflection layer be made of polyimides as disclosed by Baby, where Hai is silent regarding the specific material, Baby teaches an appropriate and suitable material for the antireflection layer, and where "the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination" (see MPEP 2144.07) for the purpose of considering the material properties as needed (Baby: Paragraphs [0113]-[0114]).

Regarding claim 3, Qiu as modified by Zhang, Hai and Baby discloses the limitations of claim 1 above, and Qiu further discloses wherein the second polarizer is disposed on one lateral side of the fourth substrate away from the second liquid crystal layer (Figure 7).

Regarding claim 5, Qiu as modified by Zhang, Hai and Baby discloses the limitations of claim 5 above.
Qiu does not disclose a thickness range of the first antireflection layer may be between 20 nm and 150 nm. 
However, Hai teaches calculating a thickness of an antireflection layer (Paragraph [0040]), and the example in which the thickness of an antireflection layer is between 90.6 nm and 108.7 nm (Paragraph [0041]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the display screen as disclosed by Qiu, Zhang and Hai with the teachings of Hai, wherein a thickness range of the first antireflection layer may be between 20 nm and 150 nm, for the purpose of considering the material for the antireflection layer and the wavelength of light of interest to obtain the best display effect (Hai: Paragraphs [0040]-[0041]).

Regarding claim 6, Qiu as modified by Zhang, Hai and Baby discloses the limitations of claim 1 above, and further discloses wherein the first liquid crystal cell comprises:
a first substrate (20; Page 5 “a first substrate 20”);
a second substrate (40; Page 5 “the second substrate 40”), wherein the second substrate is disposed opposite the first substrate; and the second substrate is close to the second liquid crystal cell (Figure 7); and 
a first liquid crystal layer (31; Page 5 “the first liquid crystal layer 31”) disposed between the first substrate and the second substrate (Figure 7), and the first polarizer is disposed on one lateral side of the first substrate away from the first liquid crystal layer (Figure 7).

Regarding claim 9, Qiu as modified by Zhang, Hai and Baby discloses the limitations of claim 1 above, and Qiu further discloses wherein the first liquid crystal cell is adhered to the second liquid crystal cell by an optical clear adhesive (Page 10 “A transparent optical adhesive 70 (Optically Clear Adhesive, OCA) is used for bonding between the first liquid crystal cell 300 and the second liquid crystal cell 400”).

Regarding claim 11, Qiu discloses an electronic device (Page 10 “touch display panel”), comprising a display screen (Figure 7; Page 4 “a liquid crystal display device”), wherein the display screen comprises:
a first liquid crystal cell (300; Page 5 “a first liquid crystal cell 300”), wherein the first liquid crystal cell is used to display an image (Page 5 “300 is used to realize screen display”; see also color filter layer 41 disposed in 300);
a second liquid crystal cell (400; Page 5 “a second liquid crystal cell 400”) disposed on a light emitting side of the first liquid crystal cell (Page 10 “The backlight module 200 is provided in the first A liquid crystal cell 300 is away from the side of the second liquid crystal cell 400”); wherein the second liquid crystal cell is used to achieve a touch control function (see Figure 7 where touch electrode 62 is provided for 400; Page 7 “the touch electrode 62 is used to implement a touch control function”);
a first polarizer (25; Page 5 “Polarizer 25”) disposed on one lateral side of the first liquid crystal cell away from the second liquid crystal cell (Figure 7); and
a second polarizer (64; Page 6 “the fourth polarizer 64”) disposed one lateral side of the second liquid crystal cell away from the first liquid crystal cell (see Figure 7),
wherein the second liquid crystal cell comprises:
a third substrate (50; Page 5 “a third substrate 50”), wherein the third substrate is disposed close to the first liquid crystal cell (Figure 7);
a fourth substrate (60; Page 5 “a fourth substrate 60”), wherein the fourth substrate is disposed opposite the third substrate (Figure 7); and
a second liquid crystal layer (32; Page 5 “The second liquid crystal layer 32”) disposed between the third substrate and the fourth substrate; wherein a touch electrode (62; Page 6 “a touch electrode 62”) is disposed on one lateral side of the fourth substrate close to the second liquid crystal layer or one lateral side of the third substrate close to the second liquid crystal layer (Figure 7).
Qiu does not disclose a direction of a transmission axis of the first polarizer is parallel to a direction of a transmission axis of the second polarizer.
However, Zhang teaches a display device (Figure 4; Paragraph [0027]) comprising: a first liquid crystal cell (100) and a second liquid crystal cell (200); and a first polarizer (106) and a second polarizer (205), in which a direction of a transmission axis of the first polarizer is parallel to a direction of a transmission axis of the second polarizer (Paragraph [0029] “The light transmission axis directions of the first polarizing sheet 106 and the second polarizing sheet 205 are set to be the same direction”).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the display screen as disclosed by Qiu with the teachings of Zhang, wherein a direction of a transmission axis of the first polarizer is parallel to a direction of a transmission axis of the second polarizer, for the purpose of turning on the first and second liquid crystal cells (Zhang: Paragraphs [0028]-[0029]).
Qiu further fails to disclose a first antireflection layer is disposed on the lateral side of the fourth substrate away from the second liquid crystal layer, the first antireflection layer is made of polyimide polymer or polyimide derivatives.
However, Hai teaches a liquid crystal display panel (Figure 2; Paragraph [0036]), in which  an antireflective film (21) is disposed on a lateral side of a substrate (23) away from a liquid crystal layer (24) where the substrate is provided on the light exiting surface (Paragraph [0036]), and Baby teaches materials suitable for use in an anti-reflection layer include polyimides (Paragraph [0113]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the display screen as disclosed by Qiu with the teachings of Hai, wherein a first antireflection layer is disposed on the lateral side of the fourth substrate away from the second liquid crystal layer, for the purpose of increasing the contrast of the liquid crystal display panel and improving the display quality of the image (Hai: Paragraph [0028]), and it would have been also obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first antireflection layer as disclosed by Hai to have the antireflection layer be made of polyimides as disclosed by Baby, where Hai is silent regarding the specific material, Baby teaches an appropriate and suitable material for the antireflection layer, and where "the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination" (see MPEP 2144.07) for the purpose of considering the material properties as needed (Baby: Paragraphs [0113]-[0114]).

Regarding claim 13, Qiu as modified by Zhang, Hai and Baby discloses the limitations of claim 11 above, and Qiu further discloses wherein the second polarizer is disposed on one lateral side of the fourth substrate away from the second liquid crystal layer (Figure 7).

Regarding claim 15, Qiu as modified by Zhang, Hai and Baby discloses the limitations of claim 11 above.
Qiu does not disclose a thickness range of the first antireflection layer may be between 20 nm and 150 nm. 
However, Hai teaches calculating a thickness of an antireflection layer (Paragraph [0040]), and the example in which the thickness of an antireflection layer is between 90.6 nm and 108.7 nm (Paragraph [0041]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the display screen as disclosed by Qiu, Zhang and Hai with the teachings of Hai, wherein a thickness range of the first antireflection layer may be between 20 nm and 150 nm, for the purpose of considering the material for the antireflection layer and the wavelength of light of interest to obtain the best display effect (Hai: Paragraphs [0040]-[0041]).

Regarding claim 16, Qiu as modified by Zhang, Hai and Baby discloses the limitations of claim 11 above, and Qiu further discloses wherein the first liquid crystal cell comprises:
a first substrate (20; Page 5 “a first substrate 20”);
a second substrate (40; Page 5 “the second substrate 40”), wherein the second substrate is disposed opposite the first substrate; and the second substrate is close to the second liquid crystal cell (Figure 7); and
a first liquid crystal layer (31; Page 5 “the first liquid crystal layer 31”) disposed between the first substrate and the second substrate (Figure 7), and the first polarizer is disposed on one lateral side of the first substrate away from the first liquid crystal layer (Figure 7).

Regarding claim 19, Qiu as modified by Zhang, Hai and Baby discloses the limitations of claim 11 above, and Qiu further discloses wherein the first liquid crystal cell is adhered to the second liquid crystal cell by an optical clear adhesive (Page 10 “A transparent optical adhesive 70 (Optically Clear Adhesive, OCA) is used for bonding between the first liquid crystal cell 300 and the second liquid crystal cell 400”).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu in view of Zhang and Hai, and in further view of Baby and Hirayama (US 2019/0011774), of record.
Regarding claim 7, Qiu as modified by Zhang and Hai discloses the limitations of claim 6 above.
Qiu does not disclose a second antireflection layer is disposed on the lateral side of the second substrate away from the first liquid crystal layer.
However, Hirayama teaches a display device (Figure 4; Paragraph [0053]) comprising: a first liquid crystal cell (12) and a second liquid crystal cell (14), in which a second antireflection layer (35) is disposed on the lateral side of a second substrate (21) away from a first liquid crystal layer (22).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the display screen as disclosed by Qiu, Zhang and Hai with the teachings of Hirayama, wherein a second antireflection layer is disposed on the lateral side of the second substrate away from the first liquid crystal layer, for the purpose of preventing image quality loss of the first liquid crystal cell (Hirayama: Paragraph [0056]).
Regarding claim 17, Qiu as modified by Zhang and Hai discloses the limitations of claim 16 above.
Qiu does not disclose a second antireflection layer is disposed on the lateral side of the second substrate away from the first liquid crystal layer.
However, Hirayama teaches a display device (Figure 4; Paragraph [0053]) comprising: a first liquid crystal cell (12) and a second liquid crystal cell (14), in which a second antireflection layer (35) is disposed on the lateral side of a second substrate (21) away from a first liquid crystal layer (22).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the display screen as disclosed by Qiu, Zhang and Hai with the teachings of Hirayama, wherein a second antireflection layer is disposed on the lateral side of the second substrate away from the first liquid crystal layer, for the purpose of preventing image quality loss of the first liquid crystal cell (Hirayama: Paragraph [0056]).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu in view of Zhang and Hai, and in further view of Baby and Shen (US 2017/0293167), of record.
Regarding claim 10, Qiu as modified by Zhang and Hai discloses the limitations of claim 1 above.
Qiu does not disclose a thickness of the second liquid crystal cell is less than a preset thickness.
However, Shen teaches the thickness of a liquid crystal cell is usually in a range from 0.4 mm to 0.8 mm (Paragraph [0062]) (Regarding the term “a preset thickness”, examiner considers Paragraph [0017] of the specification, i.e., “the preset thickness is a thickness of a conventional cover.  For example, the thickness of the cover is 2 mm, and the thickness of the second liquid crystal cell 20 is less than 2 mm).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the second liquid crystal cell as disclosed by Qiu, Zhang and Hai with the teachings of Shen, wherein a thickness of the second liquid crystal cell is less than a preset thickness, for the purpose of manufacturing a liquid crystal cell according to the teachings of Shen (Paragraph [0062]) and as conventionally known in the art.

Regarding claim 20, Qiu as modified by Zhang and Hai discloses the limitations of claim 11 above.
Qiu does not disclose a thickness of the second liquid crystal cell is less than a preset thickness.
However, Shen teaches the thickness of a liquid crystal cell is usually in a range from 0.4 mm to 0.8 mm (Paragraph [0062]) (Regarding the term “a preset thickness”, examiner considers Paragraph [0017] of the specification, i.e., “the preset thickness is a thickness of a conventional cover.  For example, the thickness of the cover is 2 mm, and the thickness of the second liquid crystal cell 20 is less than 2 mm).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the second liquid crystal cell as disclosed by Qiu, Zhang and Hai with the teachings of Shen, wherein a thickness of the second liquid crystal cell is less than a preset thickness, for the purpose of manufacturing a liquid crystal cell according to the teachings of Shen (Paragraph [0062]) and as conventionally known in the art.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871